Citation Nr: 0533132
Decision Date: 12/07/05	Archive Date: 03/02/06
DOCKET NO. 03-28 896                           DATE DEC 07 2005

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease with small, intermittent, sliding-type hiatal hernia.

2. Entitlement to a disability rating in excess of 20 percent for residuals of multiple comminuted fractures of the right middle and distal phalanges with degenerative joint disease of the long finger and fractured distal phalanx of the right index finger
(favorable ankylosis).	.

3. Entitlement to a disability rating in excess of 10 percent for neuritis of the right index, middle, and ring fingers.

REPRESENTATION

Appellant represented by: Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant.

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to September 1982, and again from October 1982 to February 1984.

This appeal comes to the Board of Veterans' Appeals (Board) ITom a rating decision rendered in October 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In November 2004, the Board remanded the case for additional development. The case has been returned to the Board for further appellate consideration.

During the appeal period the RO granted a separate 10 percent evaluation for neuropathy of the service-connected right fingers. However, entitlement to higher evaluations is still before the Board and the issue is noted on the title page of this decision. See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified in May 2004 before the undersigned Veterans Law Judge at the RO (Travel Board hearing), who was designated by the Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate in this decision. A copy of the hearing transcript issued following the hearing is of record.

-2



FINDINGS OF FACT

1. VA has properly developed and obtained all relevant evidence needed for an equitable disposition of, and adequately notified the veteran of the evidence necessary to substantiate, the issue addressed in this decision.

2. Gastrointestinal reflux disease is currently manifested by indigestion, vomiting, and diarrhea, with frequent abdominal pain, constipation, heartburn, and bloating. There is no evidence of weight loss, anemia, dysphagia, substernal or arm or shoulder pain, or an ulcer.

3. The right index finger has full range of motion at all joints.

4. The right middle finger distal interphalangeal (DIP) joint is unfavorably ankylosed.

5. The right ring finger has full range of motion at all joints.

6. Weakened finger strength, reduced coordination of finger movements, and complaints of continuous dull aching pain in the right hand are shown.

7. A 20 percent rating for the fingers of the right hand under Diagnostic Code 5223 has been in effect for over 20 years.

8. Numbness and weakness of the fingers of the right hand are shown.

CONCLUSIONS OF LAW

1. The criteria for a 30 percent schedular rating for gastrointestinal reflux disease are met throughout the appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Codes 7307, 7319, 7346 (2005).

- 3 



2. The criteria for a schedular rating in excess of 20 percent for the right index, middle, and ring fingers are not met. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5223, 5226 (2005).

3. The criteria for a separate schedular rating in excess 10 percent for neuritis of the right index, middle, and ring fingers are not met: 38 U.S.C.A. §§ 1155,5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.20, 4.123, 4.124, 4.124a, Diagnostic Codes 8515,8615 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was enacted and became effective. This law describes V A's duty to notify and assist claimants in substantiating a claim for VA benefits. VA also revised the regulations effective November 9, 2000. See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

-4



VA has made required efforts to notify the veteran of the information and evidence needed to substantiate his claims. The RO provided rating decisions, a statement of the case, a supplemental statement of the case, and VCAA notice letters sent in July 2002 and in January 2005. These documents provided notice of the law and governing regulations as well as the reasons for the determination made regarding his claims. They thereby served to tell him of the evidence needed to substantiate the claims. In Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 2005), the Court determined that only VA's failure to point out what evidence is needed to substantiate the claim would be unfairly prejudicial to the veteran.

The VCAA letters also told the veteran what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.

VA has met its duty to assist in obtaining any relevant evidence available to substantiate the claims. VA examination reports are associated with the claims file. All identified evidence has been accounted for to the extent possible. 38 U.S.C.A. § 5103A(b)-(d) (West 2002 & Supp. 2005).

II. Background

In May 1984, the RO granted service connection for residuals of fractures of the middle and distal phalanges of the right long (middle) finger, and of the distal phalanx of the right index finger. The RO assigned a 20 percent rating under Diagnostic Code 5223.

March 1988 VA X-rays showed osteoarthritis of the right middle finger DIP joint. In December 1988, the right middle finger DIP joint had fused at 20 degrees of flexion. Nontender scars associated with the joint were noted. The proximal interphalangeal. (PIP) joint had full range of motion from zero to 110 degrees. The right index finger DIP joint was limited to 35 degrees of flexion and to zero degrees of extension. Full or normal extension of that joint was to 80 degrees. Hand grip strength was weak.

- 5 



The veteran requested an increased rating for the right hand in April 2001. In November 2001, however, the RO denied the claim because the veteran had failed to report for an examination.

In April 2002, the veteran again requested an increased rating and reported ankylosis of the right index and middle fingers. He also requested service connection for a stomach disorder and for osteoarthritis.

The RO received VA outpatient treatment reports at various times. A May 2001 V A report reflects no recent weight gain or loss, but a history of indigestion, vomiting after meals, and occasional constipation. May 2001 X-rays showed moderately severe narrowing at the third DIP joint with a large marginal osteophyte formation. No degenerative change seen elsewhere on the right hand. The impressions included gastroesophageal reflux disease, right hand pain, and alcoholic gastritis.

An October 2001 report notes previous postprandial emesis (vomiting). A May 2002 VA outpatient treatment report reflects partial delayed gastric emptying and gastroesophageal reflux disease.

A September 2002 VA compensation examination report reflects that the veteran had not worked since November 2001 due to a non-related cervical strain and temporal mandibular joint problem. The veteran reported that a deformity of the long finger of the right hand limited his writing ability to _ page, limited his keyboard ability and use of hand tools, and caused difficulty opening jars. The fingers had no numbness, however. He reported heartburn lasting about 20 minutes after eating and use of raberprazole since June 200 1. He reported occasional bloodtinged vomitus.

According to the examination report, the veteran could make a fist with the right hand, which appeared to have full strength. There was a deformity at the DIP joint of the right long finger that limited extension to 15 degrees and flexion to 75 degrees. The index and ring fingers had no deformity and full range of motion.

- 6



The PIP joints and the metacarpal phalangeal joints had full range of motion. Xrays showed degenerative changes accelerated at the right long finger DIP joint.

In October 2002, the RO granted service connection for gastroesophageal reflux disease with sliding hiatal hernia and assigned a noncompensable rating under Diagnostic Code 7399-7346 effective from April 17, 2002. In September 2003, the RO granted a 10 percent rating under Diagnostic Code 7399-7346 effective from April 17, 2002.

In May 2004, the veteran testified before the undersigned that he currently took two pills per day for gastroesophageal reflux disease. He testified that without the medication he could not hold food down. He testified that even with medication he could not eat meat or dairy products. He testified that that he currently weighed 187 pounds and was 75 inches in height. His body weight normally fluctuated about three pounds. He said that he was occasionally constipated. He testified that gastroesophageal reflux disease caused gas and also interfered with sleeping.

The veteran further testified that he was right-handed. He testified that he could no longer grip a softball bat and that using a keyboard caused hand cramps. He had a continuous dull aching pain in the right hand and no circulation in the fingertips. His penmanship became so poor that he quit writing altogether. He testified that he currently worked as a telephone solicitor and was recently promoted to supervisor. He testified that he received all medical treatment through VA.

VA outpatient treatment reports dated in 2004 and 2005 note occasional complaints of abdominal pain, diarrhea, and hand pain.

In June 2005, the veteran underwent a VA orthopedic examination. The veteran complained of loss of motion of the fingers of the right hand, inability to perform fine motor tasks, and that he had lost jobs because he could not type well.

A VA physician found the right ring finger and right index finger to be nqrmal in all respects. The middle finger DIP joint was swollen, tender, deformed, and ankylosed at 20 degrees. There was increased pain on resisted motion. The finger

- 7 



lacked 2 centimeters in reaching the median transverse fold of the thumb, and, considering pain, it lacked 3 centimeters in reaching the crease. The physician found decreased ability to rotate the fingers, decreased ability to grip a pen due to flexion contracture and to poor function of the middle finger's DIP joint.

The physician noted that an additional 10 degrees of lost motion could be assigned the right middle finger because of DeLuca factors and opined that overall the right hand was mildly to moderately impaired. According to a June 2005 VA X-ray, the right hand had normal anatomy. The report does not mention degenerative changes.

According to a June 2005 VA neurology compensation examination report, the right fingers were crushed during active service. The veteran currently reported that a firm handshake could be painful, and that he had difficulty writing, typing, and grasping. He was right-hand dominant. He reported that the right hand went numb at times, which preceded a 2001 neck injury. He also reported right hand cramping and coldness, worse in cold weather. The neurologist noted that an in-service medical board found a deformed nail, normal sensation except for sensitivity to pressure, and limitation of motion of the hand.

The VA neurologist noted an abnormality of the middle finger nail bed and DIP joint and a milder distortion of the nail bed of the index finger. The neurologist noted that the right little finger had no independent flexion at the DIP joint. Grip strength of the right fingers was slightly reduced, as was coordination. The veteran reported decreased sensation at the fingertips of the right index, middle, and ring fingers. The diagnoses were incomplete flexion and extension of the middle finger DIP joint; weakness of flexion at the DIP joints of all three affected fingers; decreased right hand grip strength; and, mild numbness at the tips of the index, middle, and ring fingers on the right.

In June 2005, the veteran also underwent a VA gastroenterology compensation examination. The physician noted a review of the claims file. The veteran reported bloating and loose stools after consuming dairy products. The physician found the abdomen to be normal in appearance and tone. The diagnoses were gastroesophageal reflux disease with current clinical status as described; and,

- 8 



lactose intolerance. The physician felt that gastroesophageal reflux disease was currently under excellent control on present medication, which was Prilosec, 40 milligrans per day, for heartburn, and sucralfate, 1 gram four times per day, for reflux.

In July 2005, the RO assigned a separate 10 percent rating under Diagnostic Code 8699-8615 for right hand and finger weakness with numbness of the index, middle, and ring fingers, effective from April 17, 2002.

. III. Analysis

Disability ratings are based upon the average impairment of earning capacity as determined by VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005). Diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. The entire medical history is reviewed when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.

Evaluation of a disability includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional
abilities. 38 C.F.R. § 4.10.	.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.
38 C.F.R. § 4.2. In cases such as this where the veteran has appealed the initial rating assigned after service connection is established, the Board considers the initial rating from the initial effective date forward rather than treating the claim as one for an increased rating. Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location, and symptomatology are closely analogous. Conjectural analogies will be

- 9 



avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. See 38 C.F .R. § 4.20.

A. Gastroesophageal reflux disease

Gastroesophageal reflux disease is not listed in the Rating Schedule. However, it has been rated 10 percent disabling for the entire appeal period under Diagnostic Code 7399-7346.

Under Diagnostic Code 7346, a 60 percent evaluation requires pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or, other symptoms productive of severe impairment of health. A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, all of which is productive of a considerable impairment of health. A 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation, but of lesser severity than is required for that evaluation. 38 C.F.R. § 4.114, Diagnostic Code 7346 (2005).

Gastroesophageal reflux disease is currently manifested by indigestion and vomiting, with frequent complaints of abdominal pain, constipation, diarrhea, heartburn, and bloating. Not shown is weight loss, anemia, dysphagia, substernal or arm or shoulder pain, or an ulcer. Comparing these manifestations with the criteria of a 30 percent rating under Diagnostic Code 7346, the Board finds that those criteria are not more nearly approximated. This is because neither dysphagia, weight loss, anemia, nor substernal or arm or shoulder pain is shown.

Under Diagnostic Code 7307, a 30 percent rating is offered for multiple small eroded or ulcerated areas. Because such symptoms are not shown in the present case, the criteria for a 30 percent rating under Diagnostic Code 7307 are not more nearly approximated.

- 10 



Gastroesophageal reflux disease may be rated under Diagnostic Code 7319 because the functions affected, the anatomical location, and symptomatology are closely analogous. 38 C.F.R. § 4.20. Diagnostic Code 7316 offers a 30 percent rating for irritable bowel syndrome, if alternating diarrhea and constipation with more or less constant abdominal stress is shown. Comparing the veteran's manifestations to these criteria, the Board finds that these criteria are more nearly approximated, as complaints of diarrhea and constipation are included among the many symptoms shown.

After considering all the evidence of record, the Board finds that the evidence favors the claim. A 30 percent schedular disability rating for gastroesophageal reflux disease will therefore be granted under Diagnostic Code 7319.

B. Right index, middle and ring Fingers

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2005), pertaining to functional impairment; The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the

- 11 



motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2005).

As regards the joints, the factors of disability reside in reductions of their normal excursions of movement in different planes. Inquiry will be directed to these considerations:
	(a) Less movement than normal (due to ankylosis, limitation or blocking,
adhesions, tendon tie-up, contracted scars, etc.).
	(b) More movement than normal (from flail joint, resections, nonunion of
fracture, relaxation of ligaments, etc.).
	(c) Weakened movement (due to muscle injury, disease, or injury of peripheral
nerves, divided or lengthened tendons, etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to execute skilled movements smoothly.
	(f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of
station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations. For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee and ankle are considered major joints; multiple involvement of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints. The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance oflumbar spine functions. 38 C.F.R. § 4.45 (2005).

Arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005). In turn, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200

- 12 



etc.). When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups. A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints and two or more minor joint groups and there is occasional incapacitating exacerbation. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

With respect to the correct rating or ratings for the index, middle, and ring fingers of the right hand, the Board points out that the disability has been rated 20 percent under Diagnostic Code 5223 for over 20 years and thus enjoys a protected rating. See 38 C.F.R. § 3.951(b) (2005).

The right index finger has full range of motion at all joints. The right middle finger is ankylosed at 20 degrees with a deformity of the middle DIP joint. The right index finger has full range of motion at each joint. There is weakened grip strength and reduced coordination of finger movements. There are complaints of continuous dull aching pain. Skin scars of the fingers were described as being nontender. The veteran has not alleged any scar symptomatology.

The right middle finger lacked 2 centimeters in reaching the median transverse fold of the thumb. Considering pain, it lacked 3 centimeters in reaching the fold. Also shown was decreased ability to rotate the fingers and decreased ability to grip a pen. An additional 10 degrees of lost motion could be assigned the right middle finger because of DeLuca factors. Grip strength of the right fingers was slightly reduced, as was coordination. The veteran reported decreased sensation the fingertips of the right index, middle, and ring fingers. X-rays show osteoarthritis of the right index, middle, and ring fingers.

- 13 



According to 38 C.F.R. § 4.71a, ankylosis of the right middle finger is at a "favorable" angle only if the metacarpal phalangeal joint and/or the PIP joint is ankylosed at 30 degrees with the wrist dorsiflexed to 20 to 30 degrees; Any other configuration is "unfavorable" ankylosis. In the present case, the middle finger DIP joint is ankylosed at 20 degrees. This is unfavorable ankylosis according to the formula because ankylosis of the DIP joint at any angle is unfavorable.

Because the 20 percent rating assigned by the RO is protected from a decrease, the Board need point out only that the criteria for a rating greater than 20 percent are not more nearly approximated under Diagnostic Code 5223. This is because a 30 percent rating is warranted under Diagnostic Code 5223 only where ankylosis of the thumb and any other finger is shown. In this case, thumb ankylosis is not present.

The Board must next determine whether a rating greater than 20 percent is warranted under Diagnostic Code 5226.

Under Diagnostic Code 5226, unfavorable ankylosis of any joint of the middle finger of either the major or minor hand warrants a 10 percent rating. The criteria of a 10 percent rating under Diagnostic Code 5226 are clearly met here, as the DIP joint is unfavorably ankylosed.

A note following Diagnostic Code 5226 directs to also consider an additional rating for limitation of motion of other digits or for interference with overall function of the hand. Because limitation of motion of other digits is not shown, the Board must consider a rating interference with overall function of the right hand.

Considering a separate rating for interference with overall function of the right hand, the Board notes that impairment of the hand is an unlisted condition. According to 38 C.F.R. § 4.20, right hand impairment may be rated by analogy. The Board will consider a rating under Diagnostic Code 5215, because the functions affected, anatomical location, and symptomatology are closely analogous.

Under Diagnostic Code 5215, limitation of motion in dorsiflexion of either wrist to less than 15 degrees or where palmar flexion is limited in line with the forearm

- 14



warrants a 10 percent rating. 38 C.F.R. § 4.71 Plate I, § 4.71a, Diagnostic Code 5215 (2005). Because of weakness and incoordination in fine motor movement, the Board finds that the level of impairment is the equivalent of a 10 percent rating under Diagnostic Code 5215. But, even if the Board granted a separate 10 percent rating for interference with overall functioning of the right hand, that rating combined with a separate 10 percent rating under Diagnostic Code 5226 would not result in a greater benefit than the 20 percent protected rating under Diagnostic Code 5223. Further analysis under Diagnostic Code 5226 appears unnecessary, as a rating greater than the protected 20 percent rating is not warranted.

Diagnostic Code 5003 also authorizes a rating where, as here, there is X-ray evidence of arthritis. However, because the all the joints of the fingers comprise a single group of minor joints ratable on a parity with one major joint, a rating greater 10 percent could not be assigned for osteoarthritis under Diagnostic Code 5003. Because this is less than the 20 percent protected rating assigned, no further consideration of Diagnostic Code 5003 is necessary.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim for a schedular rating greater than 20 percent for ankylosis of the right middle finger and limitation of motion of the index and ring fingers. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. The claim is therefore denied.

Turning to neurological impairments of the fingers, the Board notes that separate evaluations for distinct disabilities of the service-connected fingers of the right hand _s consistent with the decision of the United States Court of Appeals for Veterans Claims (Court) in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate evaluations for separate problems arising from the same injury if they do not constitute the same disability or same manifestation under 38 C.F.R. §4.14). The evidence reflects that the neurologic impairment attributed to the serviceconnected fingers is limited to numbness and weakness of the right index, middle, and ring fingers, productive of mild impairment.

- 15 



The RO has assigned a 10 percent rating for mild neuritis under Diagnostic Code 8615 for the entire appeal period. Thus, the Board need determine only whether a rating higher than 10 percent is warranted.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis. Absent organic changes, the maximum rating will be moderate, unless sciatic nerve involvement is shown. 38 C.F.R. § 4.123 (2005).

[With the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the motor, sensory, or mental function. Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and etc., referring to the appropriate bodily system of the schedule. With partial loss of one or more extremities from neurological lesions, rate by comparison with mild moderate, severe, or complete paralysis of peripheral nerves]. 38 C.F.R. § 4.124a (2005).

For disease of the peripheral nerves, the term "incomplete paralysis" when used with peripheral nerve injuries indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral combine with application of the bilateral factor.

Complete paralysis of the median nerve results in the hand inclined to the ulnar side (away from the thumb), the index and middle fingers more extended than normally, considerable atrophy of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle

- 16



fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and/or pain with trophic disturbances. Complete paralysis of the median nerve warrants a 70 percent rating for the major hand. Severe incomplete paralysis of the major hand warrants a 50 percent rating. Moderate incomplete paralysis of the major hand warrants a 30 percent rating. Mild incomplete paralysis of the major hand warrants a 10 percent rating.

Neuritis of the median nerve is rated in similar fashion under Diagnostic Code 8615. Neuralgia of the median nerve is rated in similar fashion under Diagnostic Code 8715. 38 C.F.R. § 4.124(a), Diagnostic Codes 8515, 8615, 8715 (2005).

Because weakness and numbness caused minimal functional impairment, the Board finds that the neurologic manifestations of the index, middle, and ring fingers on the right do not more nearly approximate the criteria for a rating greater than the 10 percent already assigned.

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim for a schedular rating higher than 10 percent for neurologic impairment. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.

The claim for a schedular disability rating greater that 10 percent for neurologic impairment manifested by numbness and weakness of the service-connected fingers of the right hand is therefore denied.

- 17 



IV. Conclusion

The provisions of38 C.F.R. § 3.321(b) (2005) provide that where the disability picture is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the veteran for his service-connected disability, an extra-schedular evalua1ion will be assigned.

Where the veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration. If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it. Colayong v. West 12 Vet. App. 524,536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the disability has not been shown, or alleged, to cause such difficulties as marked interference with employment or to warrant frequent periods of hospitalization or to otherwise render impractical the application of the regular schedular standards. In the absence of evidence of such factors, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(I). See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227. See/also VAOPGCPREC. 6-96.

- 18 



ORDER

A 30 percent initial rating for gastroesophageal reflux disease with small, intermittent, sliding-type hiatal hernia is granted.

A disability rating in excess of 20 percent for residuals of multiple comminuted fractures of the right middle and distal phalanges with degenerative joint disease of the long finger and fractured distal phalanx of the right index finger (favorable ankylosis) is denied.

A disability rating in excess of 10 percent for neuritis of the right index, middle, and ring fingers is denied.

A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

- 19



